Frankum, Judge.
1. “The solemn duty devolves upon this court to inquire into its jurisdiction to entertain each appeal and review the alleged errors of the trial court. Byrd v. Goodman, 192 Ga. 466 (1) (15 SE2d 619). The jurisdiction of an appellate court to consider an appeal depends upon whether the appeal is taken in substantial compliance with the rules of appellate procedure prescribing the conditions under which the judgment of the trial court may be considered appealable.” Gibson v. Hodges, 221 Ga. 779, 780 (1) (147 SE2d 329).
2. Section 6 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 21; Code Ann. § 6-804) provides, with reference to the granting of extensions of time for filing the transcript, that “any judge of the trial court . . . may, in his discretion, and without motion or notice to the other party, grant extensions of time for the filing of . . . [the] transcript of the evidence and proceedings on appeal. . . Any application to any court, justice or judge for an extension must be made before expiration of the period for filing as originally prescribed or as extended by a permissible previous order.” The Appellate Practice Act further provides that the party having the responsibility of filing the transcript shall cause it to be filed within 30' days after the filing of the notice of appeal or designation by the appellee as the case may be, unless such time is extended as provided in Sec. 6 (Ga. L. 1965, pp. 18, 26, § 11; Code Ann. § 6-806).
3. In the instant case the notice of appeal was filed on April 5, 1966. On May 10, 1966, 35 days thereafter, appellant, as shown by order of the court, “presented to the court a mo*353tion” for an extension of time to file the transcript, and on May 12, 1966, an order extending the time 90 days for the filing of the transcript was granted. In Davis v. Davis, 222 Ga. 579 (151 SE2d 123), the Supreme Court held, where the transcript was not filed within the time prescribed by law or within the time allowed by any extension granted by the trial court pursuant to the provisions of Sec. 6 of the Appellate Practice Act, that that court did not have jurisdiction of the case and that the appeal must be dismissed. The application for an extension here was not made within the time originally provided by law for the filing of the transcript. The language of the Act is mandatory, and under the ruling of the Supreme Court in the Davis case, this appeal must be dismissed.

Jordan, Eberhardt, Pannell, and Deen, JJ., concur. Felton, C. J., Bell, P. J., Hall and Quillian, JJ., dissent.

Submitted October 4, 1966
Decided January 26, 1967
Rehearing denied March 6, 1967—Cert. applied for.
Hatcher, Meyerson, Oxford vfe Irvin, Henry M. Hatcher, Jr., for appellant.
4. If it should be contended that the case of Carmack v. Oglethorpe Co., 114 Ga. App. 512 (151 SE2d 799), be a precedent for a conclusion different from that which we have reached in this case, we need only to point out that that case was decided in this court 4 days after the decision of the Supreme Court in the Davis case, supra, and at a time, of course, when that decision had not been published in pamphlet form or knowledge thereof otherwise disseminated so as to afford this court notice of its holding. A rehearing was denied in the Carmack case on October 26, without further comment by this court upon the sufficiency of the appeal, and it is obvious that this court at that time still had no actual notice of the ruling in the Davis case, otherwise we would have been bound to have followed the Davis case in Carmack as we are now bound to follow it. Thus, the ruling in Division 1 of the Carmack case must yield to the ruling in the Davis case.

Appeal dismissed.

Edward D. Wheeler, Herbert Johnson, King & Spalding, for appellees.